           Case 3:18-cv-02139-JR    Document 35   Filed 05/24/19    Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



DANIEL Z. CROWE, LAWRENCE K.                  Case No. 3:18-cv-2139-JR
PETERSON, and OREGON CIVIL
LIBERTIES ATTORNEYS,                          JUDGMENT

               Plaintiffs,

      v.

OREGON STATE BAR, OREGON STATE
BAR BOARD OF GOVERNORS,
VANESSA A. NORDYKE, CHRISTINE
CONSTANTINO, HELEN HIERSCHBIEL,
KEITH PALEVSKY, and AMBER
HOLLISTER,

               Defendants.

Michael H. Simon, District Judge.

      Based on the Court’s Order,

      IT IS ADJUDGED that this case is DISMISSED.

      DATED this 24th day of May, 2019.

                                              /s/ Michael H. Simon
                                              Michael H. Simon
                                              United States District Judge




PAGE 1 – JUDGMENT
